Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “60” directed to the wire pulling amount enlargement mechanism (the Examiner can see that Figures 13-14B show the mechanism, but cannot find numeral 60).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a wire pulling mechanism” (means for pulling a wire; disclosed as 50, which includes housing 51, a turnable frame 52, a base member 53, and the wire pulling member 54) in claims 1, 2, and 5; 
“a lever tilting angle adjustment mechanism” (this is a means for functionally setting the first and second tilting angles as claimed and the “lever” is not part of the mechanism but a reference to lever 45; the mechanism is disclosed as arm 54b) in claims 1, 2, and 5;
“a wire pulling amount enlargement mechanism” (this is a means for enlarging/converting a pulling amount of the wire generated by a tilting operation of the bending operation lever with an enlargement rate determined in advance; disclosed as 60 but the Detailed Description states “an enlargement link mechanism 61 which is the wire pulling amount enlargement mechanism 60” see Paragraph 0116 of the PGPub and the discussion below as to the exact structure of the enlargement mechanism) in claims 5 and 7;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As an initial matter, the claims appear to be a translation from a foreign language and include numerous instances of non-standard claim drafting.  The Examiner will attempt to address all issues below, but asks Applicant to review the language to help ensure conformity with US practice.
Claims 1, 2, and 5 state “a bending portion bendable in all directions include four directions” where it is unclear what is meant by “all direction” and whether or not all directions is limited to the four directions are includes directions in addition to the four directions.  The Examiner assumes the device is bendable in the up, down, left, right directions and combinations thereof.  The Examiner does not necessarily consider the 
Claim 1 states “has a wire pulling member” without providing what has the pulling member.  Does this statement mean the endoscope has a pulling member?  Is it the wire pulling mechanism that has a pulling member?  The Examiner assumes that this is a component of the endoscope, but the wire pulling mechanism includes a wire pulling member, so the Examiner is not sure.  Appropriate correction is required.
Claim 2 uses the terminology “facing the first pulling wire connection portion and sandwiching an up-down direction tilting axis” several times for the various pulling wires.  The Examiner assumes this language is based on a translation because the language is not standard.  The Examiner does not know exactly what is meant by “facing” in this context and the use of “sandwiching an up-down direction tilting axis” is not clear.  The Examiner assumes Applicant is trying to claim the configuration of the pulling wires, but the scope of the language cannot be determined.  Applicant is asked to clarify and amend the claims accordingly.
Claim 2 then states “sets:”, which is not standard.  What is doing the setting?  The term implies some sort of action without providing what is performing the action, and given that this is an apparatus claim, such an action would likely be improper.  The exact scope of this terminology cannot be determined.  The Examiner assumes the endoscope is provided with the claimed distances.  Appropriate correction is required.

The claim continues by referring to “an enlargement rate determined in advance” where it is not clear what is meant by an “enlargement rate” (also note that this terminology is not consistent with “convert” as there is no conversion rate).  This language seems superfluous as the claim already requires the wire pulling amount enlargement mechanism to enlarge the pulling amount (presumably some sort of force).  This is necessarily done at some level or rate and because this is a manufactured device, that rate would seemingly be determined at the time of manufacture.  At a minimum, the rate is set by the user.  The Examiner’s point is that the scope of the claim seemingly would be the same if this phrase were removed such that the Examiner does not know exactly what the scope of the phrase is.  Presumably, the phrase means something, but the Examiner does not know metes and bounds of its meaning.  Appropriate correction or explanation is required.
Claim 5 also states “wherein the lever tilting angle adjustment mechanism is a wire pulling amount enlargement mechanism” where the Examiner does not see where these two elements are disclosed as being the same thing.  Furthermore, the disclosure 
Claim 6 refers to “the up-direction pulling wire or the down-direction pulling wire” without providing proper antecedent basis for the terms.  The Examiner assumes these are the wires associated with movement in the up or down direction.  Appropriate correction is required.
Claim 7 states “the first enlargement link mechanism having the first enlargement rate than the second enlargement rate” where a word appears to have been dropped preceding “than”.  Is the first enlargement rate larger than the second?  Smaller than the second?  Something is missing here.  Also, as touched on above, the Examiner has an issue with the term “rate”.  A rate is generally a certain quantity of one thing considered in relation to a unit of another.  For example, miles per hour.  Here, the two quantities are not clearly defined.  The Examiner assumes that there is some sort of input force and output force such that one rate may be an input of two and output of three and a second is an input of two and an output of four or something like that.  In any event, the two things being related by a rate are not clear.  Clarification and/or correction is required.
Claim 9 states “is set” which implies some sort of action, perhaps by the user or manufacturer.  The particular force required to bend the device in one direction is larger 

Allowable Subject Matter
Claims 1-9 would likely be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Given the numerous 112b issues, the Examiner cannot state for certain that the claims would be allowable, but the prior art does not disclose the varying distances (claims 1 and 2) nor does it disclose the a wire pulling amount enlargement mechanism of claim 5, assuming the feature is element 61 with its various components and subcomponents.  Applicant’s device provides different sensitivity for the up/down directions compared to the left/right directions to help reduce the likelihood of accidental movement in an undesired direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Here is a list of references showing joysticks in the art (some .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795